DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 30 March 2022 has been entered.  After entry of the amendment, claims 1-4, 6-7, 9, 13-15, and 18-27 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities: Applicant needs to update the specification to include the patent number of the parent application as the application has since matured into a patent.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-2014-0066086 A.
The reference teaches, in the claims, a composition comprising magnesium oxide (MgO), magnesium chloride (MgCl2), fly ash, plant fiber, additive and water.  The MgO has a purity of 70-95%.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches a composition that contains the same components.  As for the purity, the reference teaches a purity range that overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 6 the reference teaches the addition of a fiber.
As for claim 7, the reference teaches that the fiber can be a man-made fiber and as polypropylene is a man-made fiber it would have been obvious to use it in the composition of the reference.
As for claim 9, while the reference does not the use of Type F fly ash, it does teach the use of a fly ash such as coal ash and as Type F fly ash is a well-known type of coal ash, it would have been obvious to utilize it as the type of fly ash in the composition of the reference without producing any unexpected results.
As for claim 15, the reference teaches the formation of a building panel and this would be an example of a structural assembly board.
As for claim 19, the formation of a cement material from the composition is taught by the reference.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1, 4, 6-7, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US Patent Application Publication No. US 2007/0017418 A1).
The reference teaches, in example II, a composition comprising calcined magnesite (magnesium oxide) having a purity of 87%-97%, magnesium chloride hexahydrate, bottom ash or clinker (fly ash may also be used but is not preferred), fibers (glass, kenaf, jute, hemp, polypropylene, polyolefin, metal), and water.  See also examples IV, V and VI which teach compositions containing the same ingredients in addition to other materials such as a surfactant, sand, etc.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches a composition that contains the same components.  As for the purity, the reference teaches a purity range that overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. With respect to the fly ash the reference teaches that fly ash may be used but is not preferred.
As for claim 4, the reference teaches a range of 87%-97% and overlapping ranges are deemed to be obvious.
As for claim 6, the reference teaches the addition of fibers.
As for claim 7, the reference teaches hemp and polypropylene fibers.
As for claim 9, while the reference does not the use of Type F fly ash, it does teach the use of a fly ash and as Type F fly ash is a well-known type of coal ash, it would have been obvious to utilize it as the type of fly ash in the composition of the reference without producing any unexpected results.
As for claim 15, the reference teaches that the composition may be applied to mesh and insulation panels and this would render obvious a structural assembly board.
As for claim 19, the reference teaches a cement composition comprising the recited components.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Patent Application Publication No. US 2013/0256578 A1).
The reference teaches, in claim 1, a composition comprising MgO powders, glass or ceramic beads, magnesium chloride solution comprising potassium hydrogen  phosphate (KH2PO4).  According to claim 4, the composition may further contain titanium dioxide, fly ash, pigment, potassium dihydrogen phosphate and sodium dihydrogen phosphate.  According to the examples the MgO used was calcined magnesite having a purity of 94%.  According to examples 1 and 3 tap water is used for coating mixing.
The instant claims are obvious over the reference.
As for claim 1, the reference suggests the formation of a composition that meets the instant claims.  The reference teaches the fly ash may be added to the composition.
As for claim  9, while the reference does not the use of Type F fly ash, it does teach the use of a fly ash and as Type F fly ash is a well-known type of coal ash, it would have been obvious to utilize it as the type of fly ash in the composition of the reference without producing any unexpected results.
As for claim 14, the reference teaches KH2PO4 and NaH2PO4.
As for claim 15, the examples teach a fiber cement board as a substrate and therefore as the coating is applied it would render obvious a structural assembly board.
As for claim 19, the reference teaches a cement composition comprising the recited components.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over PCT International Patent Publication No. WO 2008/063904 A2.
The reference teaches, on page 8, lines 8+, a method wherein a magnesium chloride brine solution is provided to which is added MgO.  After mixing thoroughly one or more filler or aggregate materials are then added.  Further the reference teaches on page 11, lines 24+, that the cement composition of the reference is particularly adapted for casting various ornamental and functional products such as stepping stones, posts, panels, blocks etc.  According to page 6, lines 10+, magnesium oxide having a purity of at least 98% can be used in applications where a rapid reaction rate is necessarily.
The instant claim is obvious over the reference.
As for claim 20, the reference suggests the claimed method.  As for dissolving magnesium chloride in water to form a brine solution as the reference teaches that a magnesium chloride brine solution is provided it is obvious that it has been formed by dissolving magnesium chloride in water.  As the reference teaches that MgO is added it is obvious that it would dissolve.  As for the purity the reference teaches that MgO having a purity of 98% is used in some applications and therefore it would have been obvious to use a source of MgO having a purity of 98% for a fast reaction rate.  As for the step of adding an aggregate, this is taught by the reference.  The step of mixing is taught.  As for the last step, curing the cement mixture in a mold, as the reference teaches that the composition may be used to form cast articles this would obvious involve the use of a mold and would involve curing of said article in the mold to produce the article.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-7, 9, 13-15, 18-22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-19 of U.S. Patent No. 11,180,416. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the claim limitations as recited in the instant claims and therefore are rendered obvious by said claims.
The claims of the copending application recite all of the limitations found in the instant claims.  Note that the claims of the copending application recite a composition comprising magnesium oxide, magnesium chloride, water and also teach that fly ash may be added.  As for the use of Type F fly ash (instant claim 9), as this is a well-known type of fly ash, this claim is obvious.  

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 11,180,416 in view of Dennis (US Patent Application Publication No. US 2007/0017418 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the claim limitations as recited in the instant claims and therefore are rendered obvious by said claims.
Dennis is relied on to show that fly ash is a material that may be used as a filler in compositions comprising MgO and magnesium chloride.
The instant claim is obvious over the reference.  
As for the use of fly ash as the aggregate (instant claim 23), it is clear based on claim 6 of the copending application and further as evidenced by the secondary reference that fly ash is known to be used as a filler or aggregate material in compositions comprising magnesium oxide and magnesium chloride. Therefore the use of fly ash as an aggregate material in the method claim is obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
October 12, 2022